Appellant was convicted of selling patent medicines without first having obtained a license therefor and his punishment assessed at a fine of $150.
The record is before us with neither a statement of facts nor bill of exceptions. There is no motion for new trial in the record, and no notice of appeal was given, or if it was it is not shown in the transcript. There is a recognizance, however, but without notice of appeal this court could not entertain jurisdiction. But inasmuch as the record contains neither a statement of facts nor bill of exceptions it would make but little difference to final results whether the appeal be dismissed or the judgment affirmed. But as this court can not entertain jurisdiction for want of notice of appeal, the appeal will, therefore, be dismissed. However, if there was a complete record the judgment would be affirmed, had notice of appeal been given, because there is nothing in the transcript that would require investigation.
The appeal is dismissed.
Dismissed.